     Case 5:21-cv-00142-SB-ADS Document 69 Filed 08/17/21 August
                                                           Page 17,
                                                                 1 of2021
                                                                      2 Page ID #:312

                                                                     VPC

1
                            UNITED STATES DISTRICT COURT
2

3                          CENTRAL DISTRICT OF CALIFORNIA
4
      STARR INDEMNITY & LIABILITY                 Case No.: 5:21-cv-00142-SB-ADS
5     COMPANY,
6                         Plaintiff,              ORDER TO SHOW CAUSE RE:
7           vs.                                   DISMISSAL
8
      DUNHAM TRUST COMPANY, et al.,
9
                          Defendants.
10
      DUNHAM TRUST COMPANY, as
11
      Personal Representative of THE
12    ESTATE OF ANTONIO PASTINI,
13                        Counterclaimant,
14
            vs.
15
      STARR INDEMNITY & LIABILITY
16    COMPANY,
17
                   Counterclaim Defendant.
18

19          The parties filed a notice of settlement on August 16, 2021.
20
            IT IS HEREBY ORDERED that the parties are to show cause why the
21
      action should not be dismissed with prejudice on November 19, 2021 at 8:30 a.m.
22
      If the parties file a proposed order to dismiss the entire action with prejudice by
23
      November 12, 2021, the OSC shall be taken off calendar without further notice.
24

25
      Otherwise, the parties shall file a status conference report by November 12, 2021

26
      and appear at the OSC hearing even if they subsequently file a request for

27    dismissal.
28          IT IS FURTHER ORDERED that all other hearings and deadlines are
      STAYED for 90 days. If the Court lifts the stay for failure to diligently complete
      the settlement or for any other reason, it will set new dates by adding the number
     Case 5:21-cv-00142-SB-ADS Document 69 Filed 08/17/21 Page 2 of 2 Page ID #:313



1
      of days stayed to the currently set dates. The parties are advised that the Court will
2
      not continue the OSC hearing, and they are expected to appear absent timely
3
      dismissal.
4
                The Court generally will not continue the OSC hearing to allow for
5
      performance of the settlement terms (e.g., outstanding payments). Instead, the
6
      parties should consider filing either (1) a proposed order dismissing the action in
7
      its entirety and stating that the dismissal shall be deemed by operation of the order
8

9
      to be with prejudice upon performance of specified terms (e.g., payment of an

10
      outstanding obligation); or (2) a proposed order dismissing with prejudice stating

11    that the Court will retain jurisdiction to resolve any dispute over the failure to
12    perform the terms of the settlement agreement. If the parties cannot agree to
13    dismissal, they should appear at the hearing to discuss whether the stay should be
14    lifted.
15

16
      Dated: August 17, 2021
17

18
                                                        Stanley Blumenfeld, Jr.
19
                                                       United States District Judge
20

21

22

23

24

25

26

27

28
